Exhibit 10.8


EXECUTION VERSION


PLEDGE SUPPLEMENT
SUPPLEMENT NO. 2 dated as of November 5, 2020 to the Pledge Agreement, dated as
of May 8, 2020 (as amended, supplemented or otherwise modified by that certain
Pledge Amendment, dated as of May 22, 2020, that certain Pledge Amendment, dated
as of June 15, 2020, that certain Pledged Interest Release Letter, dated as of
June 15, 2020, that certain Pledge Supplement No. 1, dated as of June 15, 2020,
that certain Pledge Amendment, dated as of September 14, 2020, and that certain
Pledged Interest Release Letter, dated as of September 14, 2020, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), by and among the Pledgors from time to time party thereto
and Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).
Reference is made to the Second Amended and Restated Credit Agreement dated as
of May 10, 2018 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of September 17, 2019, by that certain
Second Amendment to Second Amended and Restated Credit Agreement, dated as of
May 8, 2020, and by that certain Third Amendment to Second Amended and Restated
Credit Agreement, dated as of the date hereof, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Service Properties Trust, a real estate investment trust formed under the
laws of the State of Maryland (the “Borrower”), the financial institutions from
time to time party thereto as lenders (the “Lenders”) and the Administrative
Agent. Capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Pledge Agreement or the Credit Agreement, as
applicable.
Each of the undersigned (each, a “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement and the Pledge
Agreement to become a Pledgor under the Pledge Agreement in consideration for
Loans and Letters of Credit previously made to, or issued for the account of,
the Borrower.
Accordingly, Administrative Agent and each New Pledgor agree as follows:
SECTION 1. In accordance with Section 32 of the Pledge Agreement, each New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor, and such
New Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all respects on and as of the date hereof. In
furtherance of the foregoing, each New Pledgor, as security for the payment and
performance in full of the Obligations, does hereby create and grant to
Administrative Agent, its successors and assigns, a security interest in and
Lien on all of such New Pledgor’s right, title and interest in and to the
Pledged Collateral (as defined in the Pledge Agreement) of such New Pledgor.
Each reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include each New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.



--------------------------------------------------------------------------------



SECTION 2. Each New Pledgor represents and warrants to Administrative Agent that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgors and Administrative Agent.
Delivery of an executed counterpart of a signature page of this Supplement by
facsimile, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Supplement.
SECTION 4. Each New Pledgor hereby represents and warrants that the information
of such new Pledgor set forth in Schedules I and II attached hereto is true and
correct and is hereby added to the information set forth in Schedules I and II
to the Pledge Agreement, respectively. Each New Pledgor hereby agrees that this
Supplement may be attached to the Pledge Agreement and that the Pledged
Collateral listed on Schedule I hereto shall be and become part of the Pledged
Collateral referred to in the Pledge Agreement and shall secure all Obligations
in accordance with the terms of the Pledge Agreement.
SECTION 5. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.
SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to any New Pledgor shall be given to such New Pledgor at the address
set forth under its signature below.
SECTION 7. Each New Pledgor agrees to reimburse Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for
Administrative Agent.
[The remainder of this page is intentionally blank.]






--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, each New Pledgor and Administrative Agent have duly
executed and delivered this Supplement to the Pledge Agreement as of the day and
year first above written.


Service Properties Trust, as New Pledgor


By:    /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer
Address: Service Properties Trust
         Two Newton Place
        255 Washington Street, Suite 300
        Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Facsimile: (617) 219-8349


Highway Ventures Borrower LLC, as New Pledgor


By:    /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer
Address: Service Properties Trust
         Two Newton Place
        255 Washington Street, Suite 300
        Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Facsimile: (617) 219-8349


HPT SN Holding, Inc., as New Pledgor


By:    /s/ Brian E. Donley    
Name: Brian E. Donley
Title: Chief Financial Officer and Treasurer
Address: Service Properties Trust
         Two Newton Place
        255 Washington Street, Suite 300
        Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer



--------------------------------------------------------------------------------



Facsimile: (617) 219-8349






--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:    /s/ Anand J. Jobanputra    
Name: Anand J. Jobanputra
Title: Senior Vice President





--------------------------------------------------------------------------------



Schedule I to
Supplement No. 2
to the Pledge Agreement
PLEDGED SUBSIDIARIES

PledgorPledged SubsidiaryCertificate No.No. of Shares / Units Owned
Percentage of Ownership




Service Properties TrustBanner Newco LLC1N/A100%


Service Properties Trust


HPTWN Properties Trust


2


100


100%


Highway Ventures Borrower LLC


Highway Ventures Properties Trust


3


1,000


100%


HPT SN Holding, Inc.


HPT Cambridge LLC


1


N/A


100%


HPT SN Holding, Inc.


Royal Sonesta, Inc.


4


100


100%









--------------------------------------------------------------------------------



Schedule II to
Supplement No. 2
to the Pledge Agreement
NEW PLEDGOR INFORMATION

PledgorType of EntityJurisdictionOrganizational ID No.Mailing Address of Chief
Executive OfficeService Properties TrustReal estate investment
trustMaryland04-3262075Two Newton Place, 255 Washington Street, Suite 300,
Newton, Massachusetts 02458Highway Ventures Borrower LLCLimited Liability
CompanyDelaware84-3373977Two Newton Place, 255 Washington Street, Suite 300,
Newton, Massachusetts 02458HPT SN Holding, Inc.CorporationNew York13-5648107Two
Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458
















